DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments, filed 07/01/2022, have been entered and made of record. Claims 1-20 are pending.
Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive. See the reason sets forth below.
Applicant disagrees with the 35 U.S.C. rejection and states, “…the claims as amended recite not only instructions, but also the computer-readable storage media on which such instructions are stored.”
In response, the Examiner respectfully disagrees. The claims recite that the instructions are stored in the said ‘computer-readable’ storage. “Computer-readable medium” storing instructions or program covers a signal per se. ‘In the state of the art, transitory signals are commonplace as a medium for transmitting computer instructions and thus, in the absence of any evidence to the contrary and give the broadest reasonable interpretation, the scope of a ‘recording medium storing instructions’ covers a signal per se.’ As such, the rejection is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 8-14 are rejected under35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The preambles of claims 8-14 indicate the claims are directed to a computer “program product”.  Computer program product represents instructions and, as such, constitute non-statutory subject matter: i.e. a program, per se, is not a process, machine, manufacture, or composition of matter as required under Section 101. In addition, computer-readable storage media, storing program instructions, covers signals, per se. See the response above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spivack et al. (US PG PUB 2012/0227077 hereinafter referred as Spivack) in view of Todd (US Pat. No. 11, 284, 137).
Regarding claim 1, Spivack discloses a computer-implements method for executing a customized 
searching, by one or more processors, for content that includes at least one entity associated with media stream and user data associated with a social media account (see paragraphs 0095-0096 searching using users name and search term; see also paragraphs 0088 and 0092);
generating, by one or more processors, a hierarchy of additional content based, at least in part, on the content that includes the at least one entity associated with the media stream and the user data associated with the social media account (see paragraph 0097 navigation module linking selected frames and/or streams) and 
generating, by one or more processors, a customized media stream based, at
least in part on the media stream and the hierarchy of additional content (see abstract, customized multi media streams displayed; see paragraph 0093 personalized feeds created; see paragraph 0091 results are provided to the user in a mini-screen)
wherein the customized media stream is displayed on a display screen of a user device, and the hierarchy of additional content is displayed on a portion of the display screen (see paragraph 0102 the streams and frames rendered by the output module is provided to the user; see paragraph 0091 results in mini-screen; see claim 1 presenting a plurality of content containers on a screen of the device to the user; see claim 14 content containers appears in more than one presentation structure; see also claim 5).
Claim 1 differs from Spivack in that the claim further requires the media stream and the content concurrently.
In the same field of endeavor Todd discloses a display device capable of displaying video streams and content simultaneously (see abstract content of layers are determined based on the content of different video layer; see claims 21 and 24 of the prior art, figures 4, 6-8 and col. 5 lines 49-66).
Therefore, in light of the teaching in Todd it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Spivack by specifically adding the feature of simultaneous displaying of media contents in order to control the entire screen; to adjust position and size of another screen independently; to allow the users to see another content and to perform navigation.
Regarding claim 2, Spivack discloses analyzing, by the one or more processors, a first social media account; identifying, by the one or more processors, user data associated with the first social media account; generating, by the one or more processors, a data record that is based, at least in part, on the user data identified on the first social media account; and storing, by the one or more processors, a data record that is based, at least in part, on the user data on a database (see paragraphs 0072-0073 and 0094-0095).
Regarding claim 3, Spivack discloses the method further comprising: determining, by one or more processors, a first content is selected on a user device; populating, by one or more processors, a media stream on the user device based, at least in part, on a selection of the first content; and analyzing, by one or more processors, (i) at least one additional media stream that includes a set of entities and (ii) a social media account associated with a user of the user device (see paragraphs 0071-0076 and 0094-0095).
Regarding claim 4, Spivack discloses the method further comprising: analyzing, by the one or more processors, the media stream; identifying, by the one or more processors, one or more entities within the media stream; monitoring, by the one or more processors, user activity associated with a mobile application; and modifying, by the one or more processors, the hierarchy of additional content based, at least in part, on, the user activity associated with the mobile application (see paragraphs 0075-0076, 0082-0083 and 0089).
Regarding claim 5, Spivack discloses analyzing, by the one or more processors, the media stream, populated, on the user device; identifying, by the one or more processors, a plurality of entities associated (i) with the media stream and (ii) data stored on a database; and storing, by the one or more processors, the plurality of entities on the database (see paragraphs 0081-0082, 0095, 0097 and 0098).
Regarding claim 6, Spivack discloses responsive to (1) generating the data record that is associated with the plurality of user data of the social media account and (11) identifying the plurality of entities associated with the media stream, generating, by the one or more processors, the hierarchy of additional content; wherein, the hierarchy of additional content is associated with (i) the plurality of entities, (ii) the data record, and (iii) a user of the user device; and monitoring, by the one or more processors, the display screen of the user device for interactions with the hierarchy of additional content displayed in the display screen of the user device (see paragraphs 0083-0086 and 0095-0097).
Regarding claim 7, Spivack discloses detecting, by the one or more processors, interactions on the display screen of the user device based, at least in part, on the hierarchy of additional content; and storing, by the one or more processors, a data collection of the interactions on the display screen of the user device based, at least in part, on the hierarchy of additional content (see paragraphs 0083 and 0090).
Regarding claim 8, the limitation of claim 8 can be found in claim 1 above. Therefore claim 8 is analyzed and rejected for the same reasons as discussed in claim 1 above. See also paragraph 0151.
Claims 9-14 are analyzed and rejected for the same reasons as discussed in claims 2-7 respectively above.
Regarding claim 15, the limitation of claim 8 can be found in claim 1 above. Therefore claim 15 is analyzed and rejected for the same reasons as discussed in claim 1 above. See also figure 1, paragraphs 0070 and 0151.
Claims 16-20 are rejected for the same reasons as discussed in claims 2-5, and 6 and 7 respectively.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No.10638206. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons sets forth below.
Regarding claim 1, the Patent application claim 1 recites a method for executing a customized video stream system, the method comprising: determining, by one or more processors, a first content is selected on a user device; populating, by one or more processors, a video stream on the user device based, at least in part, on a selection of the first content; analyzing, by one or more processors, (i) at least one video stream that includes a set of entities and (i1) a social media account associated with a user of the user device; identifying, by one or more processors, (i) a plurality of entities associated with the, at least, one video stream and (11) a plurality of user data associated with the social media account; searching, by one or more processors, for a second content that includes based, at least in part, on (i) the plurality of entities associated with the, at least, one video stream and (ii) a plurality of user data associated with the social media account; generating, by one or more processors, a hierarchy of additional content based, at least in part, on the second content that is associated with (i) the plurality of entities and (i1) the user data associated with the social media account, wherein the hierarchy of additional content contains a plurality of second content; generating, by one or more processors, a customized video stream based, at least in part on (i) the video stream and (ii) the hierarchy of additional content; and populating, by one or more processors, the customized video stream on a display screen of the user device, generating, by one or more processors, a customized video stream based, at least in part on (i) the video stream and (ii) the hierarchy of additional content; and populating, by one or more processors, the customized video stream on a display screen of the user device, wherein the video stream is displayed on the display screen of the user device, and the hierarchy of additional content is displayed in a portion of the display screen and displayed concurrently with the video stream.
Claim 1 is encompassed by claim 1 of the Patent applications and the patent application deemed narrower for reciting additional limitations. Therefore, the scope is different but it is rejected-able under obvious-type double patent rejection.
Regarding claim 2, the Patent application claim 2 recites the limitation of claim 2.
Regarding claim 3, the Patent application claim 1 recites the limitation of claim 3.
Regarding claim 4, the Patent application claim 1 recites analyzing, by the one or more processors, the video stream; identifying, by the one or more processors, a plurality of entities within the video stream; analyzing, by one or more processors, social media account associated with a user of the user device; and generating, by one or more processors, the hierarchy, by one or more processor, the hierarchy of additional content based on the user data associated with the social media account.  
Regarding claim 5, the Patent application claim 3 recites the limitation of claim 5.
Regarding claim 6, the Patent application claims 4 and 6 recites the limitation of claim 6.
Regarding claim 7, the Patent application claim 7 recites the limitation of claim 7.
Regarding claim 8, the Patent application claim 8 recites the limitation of claim 8.
Claim 8 is encompassed by claim 8 of the Patent applications and the patent application deemed narrower for reciting additional limitations. Therefore, the scope is different but it is rejected-able under obvious-type double patent rejection.
Regarding claim 9, the Patent application claim 9 recites the limitation of claim 9.
Regarding claim 10, the Patent application claim 8 recites the limitation of claim 10.
Regarding claim 11, the Patent application claim 1 recites the limitation of claim 11.
Regarding claim 12, the Patent application claim 10 recites the limitation of claim 12.
Regarding claim 13, the Patent application claims 11 and 13 recites the limitation of claim 13.
Regarding claim 14, the Patent application claim 14 recites the limitation of claim 14.
Regarding claim 15, the Patent application claim 15 recites the limitation of claim 15.
Claim 15 is encompassed by claim 15 of the Patent applications and the patent application deemed narrower for reciting additional limitations. Therefore, the scope is different but it is rejected-able under obvious-type double patent rejection.
Regarding claim 16, the Patent application claim 16 recites the limitation of claim 16.
Regarding claim 17, the Patent application claim 15 recites the limitation of claim 17.
Regarding claim 18, the Patent application claims 15 and 18 recites the limitation of claim 18.
Regarding claim 19, the Patent application claim 17 recites the limitation of claim 19.
Regarding claim 20, the Patent application claim 20 recites the limitation of claim 20.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN SHIBRU whose telephone number is (571)272-7329. The examiner can normally be reached M-F 8:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571 272 7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HELEN SHIBRU/           Primary Examiner, Art Unit 2484                                                                                                                                                                                             	October 7, 2022